DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-13 have been cancelled by applicant and have not been further treated on the merits. Claims 14-23 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements IDSs that were filed on January 19, 2021 and February 2, 2021 comply with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock must be shown or the feature canceled from the claims 14, 18, and 23.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the female part (p. 7, line 27) and the head of the female part (p. 8, line 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “guillotine” in claims 14 and 22 is used by the claim to mean “a spring-assisted clamp that attaches the accessory to the groove of the head of the female part of the identification device,” while the accepted meaning is “a machine for [shearing] by means of a heavy blade that slides down in vertical guides” (https://www.merriam-webster.com/dictionary/guillotine). The term is indefinite because the specification does not clearly redefine the term. For examination purposes, examiner interprets guillotine as any structure that is a spring-biased clamp that goes around the groove of the head of the female part of the identification device.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term claims 18 and 22 is used by the claim to mean “an aperture,” while the accepted meaning is “something that makes vision possible” (https://www.merriam-webster.com/dictionary/light). The term is indefinite because the specification does not clearly redefine the term. For examination purposes, examiner interprets the claimed “light” as an aperture in view of the specification.
Claims 15-17, 19-21, and 23 are indefinite by virtue of their dependency on claims 14, 18, and 22.
The term “and/or” in claims 14, 18, and 23 is a relative term which renders the claim indefinite. The term “and/or” means either both the female part and the accessory have a lock or the female part or the accessory, but not both, has a lock. The specification discloses an embodiment wherein the female part alone has a lock (p. 12, lines 27-29) and embodiments wherein both the female part and the accessory have locks (p. 13, lines 2-3, and p. 13, lines 6-8); however, the specification does not disclose an embodiment wherein the accessory alone has a lock. Appropriate correction is required.
The term “irreversible” in claims 17 and 21 is a relative term which renders the claims indefinite. Irreversible is a relative term, particularly because virtually anything can be altered. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A), hereinafter Denk, in view of Guiler et al. (US 4782613 A), hereinafter Guiler, and Porcher et al. (FR 2487634 A1), hereinafter Porcher.
Claim 14 (as best understood), Denk teaches a system (Fig. 7 shows a system) comprising:
a female part of an identification device for an animal (Fig. 3, 5-7, 9 show a female part 10 of an animal identification device), said female part comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of a male part of the identification device (Fig, 5-6, 9 show an internal cavity capable of receiving a tip of a male part of the identification device; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
an accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1), the accessory comprising at least one opening through which the head of the female part is designed to be inserted (Fig. 1-2, 7-10 show the accessory 1 has an opening 7 through which the head of the female part 10 is designed to be inserted).
Denk fails to disclose an accessory with a complementary fixing element in the form of a guillotine. However, Guiler discloses an accessory comprising a complementary fixing element capable of cooperating with said at least one groove for joining said accessory to said female part (Fig. 1-5 show a fixing element 10 capable of cooperating with said at least one groove for joining said accessory to said female part);
wherein said complementary fixing element is in the form of a guillotine capable of fitting tightly around said head of the female part at a level of said groove (Fig. 1-5 show a guillotine or a spring-assisted [22,24 act as springs] clamp [12 and 18 act together as a clamp] capable of fitting tightly around the groove [28 can be positioned around the groove disclosed in Denk]).
Denk and Guiler are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk to incorporate the teachings of Guiler to have an accessory with a complementary fixing element in the form of a guillotine because this prevents longitudinal and rotary movement of the accessory along the groove (Guiler, col. 1, lines 35-42).
Neither Denk nor Guiler disclose a lock on the accessory or the female part of the identification device. However, Porcher discloses said female part and/or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device).
Denk, Guiler, and Porcher are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. animal identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk in view of Guiler to incorporate the teachings of 
Claim 15 (as best understood), Denk further teaches wherein said head has a substantially cylindrical portion (Fig. 5-7, 9 show the head has a substantially cylindrical portion) and said groove extends over at least a portion of a circular section of said substantially cylindrical portion (Fig. 5-7, 9 show the groove extends over at least a portion of a circular section of said substantially cylindrical portion).
Claim 16 (as best understood), Denk further teaches wherein said accessory is fixed in a reversible manner onto said female part (The accessory 1 of Denk is able to be reversibly fixed, i.e. either side of the tag can be face outside [away from the animal’s ear], onto the female part).
Claim 17 (as best understood), Denk further teaches wherein said accessory is fixed in an irreversible manner onto said female part (The accessory 1 of Denk can be fixed irreversibly onto the female part, i.e. with the beads 2 and 3 facing outside).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A), hereinafter Denk, in view of Hagen et al. (US 8413357 B1), hereinafter Hagen.

Claim 22 (as best understood), Denk teaches a method for identifying an animal (col. 3, lines 9-12; col. 5, lines 19-20) comprising successively:
placing onto said animal an identification device (col. 3, lines 9-12) comprising:
	a male part (Fig. 11-12 show the male part 20); and
a female part (Fig. 3, 5-7, 9 show a female part 10) comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of the male part (Fig, 5-6, 9 show an internal cavity capable of receiving a tip 24 of the male part; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
fixing onto said female part at least one accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1 configured to cooperate with the female part 10; col. 5, lines 19-20), the accessory comprising at least one opening through which the head of the female part is designed to be inserted (Fig. 1-2, 7-10 show the accessory 1 has an opening 7 through which the head of the female part 10 is designed to be inserted).
Denk fails to disclose an accessory with a complementary fixing element in the form of a guillotine or a light communicating with the opening. However, Hagen discloses an accessory comprising a complementary fixing element capable of cooperating with said at least one groove for joining said accessory to said female part (Fig. 7A-7D show a fixing element 110 capable of cooperating with said at least one groove for joining said accessory to said female part), wherein said complementary fixing element is in the form of:
a light communicating with said opening (Fig. 7A-7D show a fixing element in the form of an aperture 110 communicating with an opening 114), said light having a diameter greater than the diameter of said opening so as to form a clip for fixing the accessory onto said female part (Fig. 7A-7D show the diameter of the aperture 110 is greater than the diameter of the opening 114, which forms a clip).
Denk and Hagen are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. animal identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk to incorporate the teachings of Hagen to have an accessory with a complementary fixing element in the form of an aperture communicating with an opening because this type of fixing means is well-known to allow for easy attachment and removal of accessories.


Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A), hereinafter Denk, in view of Hagen et al. (US 8413357 B1), hereinafter Hagen, and Porcher et al. (FR 2487634 A1), hereinafter Porcher.
Claim 18 (as best understood), Denk teaches a system (Fig. 7 shows a system) comprising:
a female part of an identification device for an animal (Fig. 3, 5-7, 9 show a female part 10 of an animal identification device), said female part comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of a male part of the identification device (Fig, 5-6, 9 show an internal cavity capable of receiving a tip of a male part of the identification device; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
an accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1), the accessory comprising at least one opening through which the head of the female part is designed to be inserted (Fig. 1-2, 7-10 show the accessory 1 has an opening 7 through which the head of the female part 10 is designed to be inserted).
Denk fails to disclose an accessory with a complementary fixing element in the form of an aperture communicating with the opening. However, Hagen discloses an accessory comprising a complementary fixing element capable of cooperating with said at least one groove for joining said accessory to said female part (Fig. 7A-7D show a fixing element 110 capable of cooperating with said at least one groove for joining said accessory to said female part);
wherein said complementary fixing element is in the form of a light communicating with said opening (Fig. 7A-7D show a fixing element in the form of an aperture 110 communicating with an opening 114), said light having a diameter greater than the diameter of said opening so as to form a clip for fixing the accessory onto said female part (Fig. 7A-7D show the diameter of the aperture 110 is greater than the diameter of the opening 114, which forms a clip).
Denk and Hagen are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. animal identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk to incorporate the teachings of Hagen to have an accessory with a complementary fixing element in the form of an aperture communicating with an 
Neither Denk nor Hagen disclose a lock on the accessory or the female part of the identification device. However, Porcher discloses said female part and/or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device).
Denk, Hagen, and Porcher are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. animal identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk in view of Hagen to incorporate the teachings of Porcher to add a lock onto the female part of the identification device to further secure the accessory to the device and prevent it from falling off.
Claim 19 (as best understood), Denk further teaches wherein said head has a substantially cylindrical portion (Fig. 5-7, 9 show the head has a substantially cylindrical portion) and said groove extends over at least a portion of a circular section of said substantially cylindrical portion (Fig. 5-7, 9 show the groove extends over at least a portion of a circular section of said substantially cylindrical portion).
Claim 20 (as best understood), Denk further teaches wherein said accessory is fixed in a reversible manner onto said female part
Claim 21 (as best understood), Denk further teaches wherein said accessory is fixed in an irreversible manner onto said female part (The accessory 1 of Denk can be fixed irreversibly onto the female part, i.e. with the beads 2 and 3 facing outside).

Claim 23 (as best understood), Denk as modified by Hagan and Porcher (see explanation of claim 18 above for combination and motivation) teaches wherein said female part and/or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device), and the method comprises locking said at least one accessory onto said female part (the lock is used to lock the accessory onto the female part to secure the accessory to the device and prevent it from falling off).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahn (US 5725261 A) discloses an animal identification device comprising of a male part, a female part, and an accessory. The female part has a cylindrical head and a groove on the head; the accessory is attached to the groove. However, it does not disclose a lock on the female part or the accessory.
Howe et al. (US 4694781 A) discloses an animal identification device comprising of a male part, a female part, and an accessory. The female part has a cylindrical head; the accessory is attached to the groove. The accessory has a locking washer to secure it to the female part. However, it does not disclose a groove on the female part.
Zatkos et al. (US 4581834 A) discloses an animal identification device comprising of a male part and a female part. The female part has a cylindrical head; there is a lock that is attached to the female part. However, it does not disclose a groove on the female part or an accessory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631